Citation Nr: 0105776
Decision Date: 02/27/01	Archive Date: 04/17/01

DOCKET NO. 99-21 120               DATE FEB 27, 2001

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to an increased evaluation for bilateral pes planus,
with a rigid and spastic left foot, currently rated as 30 percent
disabling.

2. Entitlement to an increased initial evaluation for post
traumatic stress disorder (PTSD), currently rated as 10 percent
disabling.

3. Entitlement to service connection for cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis.

4. Whether new and material evidence has been submitted to reopen
the claims of service connection for residuals of a left ankle
injury, residuals of a right knee injury with degenerative
arthritis, bilateral hearing loss and tinnitus.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1942 to January
1946.

This matter arose from an April 1999 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO), in New
Orleans, Louisiana, in which an increased evaluation for pes planus
and service connection for PTSD and cold injury residuals to
include paresthesia of the feet, legs arms, face and ears,
discoloration of the feet and multiple joint arthritis were denied.
The RO also determined that new and material evidence to reopen the
claims of service connection for residuals of a left ankle injury,
residuals of a right knee injury with degenerative arthritis,
bilateral hearing loss and tinnitus had not been submitted. In
September 1999 service connection for PTSD was granted and a 10
percent evaluation was assigned.

Entitlement to service connection for cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis will be
discussed in the remand portion of this decision.

FINDINGS OF FACT

1. Bilateral pes planus, with a rigid and spastic left foot is
manifested by complaints of bilateral foot pain when walking for
long periods of time, but there is no objective evidence of marked
deformity, indication of swelling on use, or characteristic
calluses, and not more than severe symptoms are shown.

2. The veteran's service-connected PTSD is manifested by no more
than mild symptoms.

2 -

3. Service connection was previously denied for residuals of a left
ankle injury in a June 1949 rating decision. The veteran was
notified in June 1949 but he did not file a timely appeal.

4. Evidence received since the time of the June 1949 rating
decision is so significant by itself or in connection with evidence
previously assembled that it must be considered in order to fairly
decide the merits of the veteran's claim of service connection for
residuals of a left ankle injury.

5. Service connection was previously denied for residuals of a
right knee injury with degenerative arthritis in a November 1979
rating decision. The veteran was notified in November 1979 but he
did not file a timely appeal.

6. Evidence received since the time of the November 1979 rating
decision is so significant by itself or in connection with evidence
previously assembled that it must be considered in order to fairly
decide the merits of the veteran's claim of service connection for
residuals of a right knee injury with degenerative arthritis.

7. Service connection was previously denied for bilateral hearing
loss and tinnitus in a June 1995 rating decision. The veteran was
notified in June 1995 but he did not file a timely appeal.

8. Evidence received since the time of the June 1995 rating
decision is so significant by itself or in connection with evidence
previously assembled that it must be considered in order to fairly
decide the merits of the veteran's claim of service connection for
bilateral hearing loss and tinnitus.

CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 30 percent for
bilateral pes planus with a rigid and spastic left foot have not
been met. 38 U.S.C.A. 1155 (West 2000); Veterans Claims Assistance
Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.

- 3 -

2096, ____ (2000) (to be codified at 38 U.S.C. 5103A); 38 C.F.R.
4.71a, Diagnostic Code 5276 (2000).

2. The criteria for an increased rating for PTSD have not been met.
38 U.S.C.A. 1155 (West 2000); Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096, ____ (2000) (to be
codified at 38 U.S.C. 5103A); 38 C.F.R. 3.321, Part 4, Diagnostic
Code 9400 (2000).

3. The June 1949, November 1979, and June 1995 RO decisions are
final; new and material evidence has been received sufficient to
reopen the claim of entitlement to service connection for residuals
of a left ankle injury, residuals of a right knee injury with
degenerative arthritis and bilateral hearing loss and tinnitus. 38
U.S.C.A.  5108, 7105 (West 2000); 38 C.F R. 3.156, 20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluations

The record does not indicate the need to obtain any pertinent
records, which have not already been associated with the claims
folder, and the VA has examined the veteran. It is accordingly
found that all relevant facts have been properly developed.
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a),
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 5103A).

In evaluating the veteran's request for an increased rating the
medical findings are compared to the criteria in the VA Schedule
for Rating Disabilities. 38 U.S.C.A. 1155 (West 2000); 38 C.F.R.
Part 4 (2000). In so doing, it is the Board's responsibility to
weigh the evidence before it. Gilbert v. Derwinski, 1 Vet. App. 49
(1990). In making a determination, the Board has carefully reviewed
the pertinent medical evidence, including the veteran's entire
medical history in accordance with 38 C.F.R. 4.1 (2000) and Peyton
v. Derwinski, 1 Vet. App. 282 (199 1). All evidence must be
evaluated in arriving at a decision regarding an increased rating.
38 C.F.R. 4.2, 4.6 (2000). Where there is a question as to which of
two

4 -

evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (2000).

Where entitlement to compensation has already been established and
an increase in disability rating is at issue, the present level of
disability is of primary concern. While the entire recorded history
of a disability is to be reviewed by the rating specialist, the
regulations do not give past medical report precedence over current
findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). See also
Fenderson v. West, 12 Vet. App. 119 (1999), regarding initial
ratings.

The United States Court of Appeals for Veterans Claims (Court) has
held that the Board is precluded by regulation from assigning an
extraschedular rating under 38 C.F.R. 3.321(b)(1) (2000) in the
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court
has further held that the Board must address referral under 38
C.F.R. 3.321(b)(1) only where circumstances are presented which the
Director of the VA's Compensation and Pension Service might
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App.
218, 227 (1995). Having reviewed the record with these mandates in
mind, the Board finds no basis for further action on this question.

a. Pes Planus

VA outpatient treatment records, dated October 1990 to November
1998, show that the veteran was seen for pes planus. There were no
findings regarding the pes planus.

The December 1998 VA x-ray of the veteran's feet revealed bilateral
pes planus and mild degenerative joint disease of the right and
left foot.

The VA examined the veteran in January 1999. His sensation was
intact in all areas of his feet. There were no calluses. The
veteran could not provide any specific episodes of chronic pain or
reflex sympathetic dystrophy. Range of motion of the ankle on the
right side showed that at 90 degrees his foot was in neutral and
the left ankle showed that at 91 degrees his foot was in neutral.
The veteran could flex the

5 -

right foot upward to 105 degrees and extend downward to 55 degrees.
He could flex the left foot upward to 110 degrees and extend
downward to 60 degrees. There was no numbness, tingling, or
burning. The veteran complained of pain in his feet when walking
for long periods of time. He ambulated slowly with a cane. The
function loss of his feet was due to the pes planus. X-rays showed
only minimal arthritic changes, but these were not associated with
the pes planus. There was no unusual shoe wear and the veteran was
unable to squat due to his age and weakness and probably arthritic
pain in his knees, and he was too unstable to attempt to squat,
stand on his toes, or on his heels. The diagnosis included pes
planus bilaterally.

After review of the claims folder the examiner commented that there
were no other signs of any severe problems. The examiner stated
that the functional loss of pain was secondary to the pes planus
and the natural aging of the joints causing the minimal arthritic
changes.

A 30 percent rating contemplates severe bilateral pes planus with
objective evidence of marked deformity (pronation, abduction,
etc.), pain on manipulation and use accentuated, indication of
swelling on use, and characteristic callosities. 38 C.F.R. 4.71a,
Diagnostic Code 5276 (2000). A 50 percent rating, the maximum
rating under Diagnostic Code 5276, is warranted for pronounced
bilateral pes planus with marked pronation, extreme tenderness of
the plantar surfaces of the feet, marked inward displacement and
severe spasm of the tendo Achilles on manipulation that is not
improved by orthopedic shoes or appliances.

Upon review of the evidence, marked pronation, marked inward
displacement, severe spasm of the tendo Achilles, or extreme
tenderness of the plantar surfaces of the feet have not been shown.
In fact, the veteran could not provide any specific episodes of
chronic pain or reflex sympathetic dystrophy at the January 1999 VA
examination. There was no numbness, tingling, or burning.
Accordingly, a preponderance of the evidence is against a rating in
excess of 30 percent for bilateral pes planus with a rigid and
spastic left foot is not warranted.

6 -

c. PTSD

The Board notes that this claim is based on the assignment of an
initial rating for a disability following an initial award of
service connection for that disability. In Fenderson v. West, 12
Vet. App. 119 (1999), the Court held that the rule articulated in
Francisco did not apply to the assignment of an initial rating for
a disability following an initial award of service connection for
that disability. Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet.
App. at 58.

VA outpatient treatment records, dated October 1990 to November
1998, show that the veteran was seen for dementia and Alzheimer's
Disease, but not PTSD.

At the January 1999 VA examination the veteran expressed sadness
about his buddies who were killed in World War II. He reported
going to sleep easily, but waking up all night and stated the he
cried easily. Upon examination the examiner noted that all
diagnostic criteria to establish a diagnosis for PTSD were fully
met. The veteran did not report frequent repeated and unwanted
thoughts of specific traumatic combat events or nightmares about
his combat experiences. He did not experience flashbacks, however
there were particular events which symbolized or reminded him of
World War II and upset him very much now, including war pictures on
television and fireworks on the Fourth of July. The veteran noticed
physical changes such as increased heart rate when something
reminded him of his combat experiences.

He felt differently when reminded of World War II. The veteran felt
disappointed sometimes and attempted to avoid thinking about these
events by thinking about his work or other matters. He avoided
activities that reminded him of events that occurred in World War
II and got rid of his rifle in the 1950s. The veteran did not use
fireworks or go around them. He liked his last job alright and did
not exhibit diminished interest in this respect. The veteran
continued to attend church and to engage in activities with his
family members. He felt close to his family and to a few close
friends; was also close to his Army buddies and felt some emotions
more than others, particularly sadness about his Army buddies who
died. The veteran reported that he could feel happy and content if
things were otherwise going well.

7 -

He did not think too much about the future at the age of 81 and
said that he had a truck farm and a little garden.

The veteran went to sleep easily but woke up all during the night,
probably due in part to his prostate problems. He did not exhibit
irritability or anger but had some trouble concentrating. The
veteran exhibited mild symptoms of hyperalertness and reported an
exaggerated startle response. These symptoms have occurred fairly
consistently over the years. They may have been more intense
immediately after he returned from World War II. The veteran
reported crying spells, anxiety and worry. The symptoms of PTSD
first occurred after World War II and have continued up to the
present. The examiner indicated that the veteran's responses of
hyperalertness and exaggerated startle response and physiological
reactivity appeared to be related to his combat experience.

The veteran exhibited some impairment of thought processes and
communication. He forgot recent events but did not demonstrate
delusions or hallucinations, although his thoughts were sometimes
bizarre. His behavior was appropriate for a person of his age. The
veteran did not report suicidal or homicidal thoughts, ideation or
plans and was able to maintain his personal hygiene with the help
of his wife. He was oriented to person and place but not time and
did not know the day of the week or the date. The veteran exhibited
moderate memory loss; particularly short-term memory but he did not
demonstrate obsessive or ritualistic behavior. The rate and flow of
his speech was slow, but relevant to the questions asked. He was
able to maintain his attention to the tasks at hand. The veteran
did not report panic attacks and demonstrated moderate to severe
anxiety and mild depression. His wife reported that he was mild-
tempered. He did not demonstrate impaired impulse control. His
sleep was moderately impaired.

The validity of the MMPI-2 and MCM-II tests was somewhat
questionable considering the fact that the veteran had assistance
reading and recording his answers. He was administered the MMPI-2,
the Trauma Symptom Inventory, the Mississippi Scale, the Beck
Anxiety Inventory, the Psychosocial Questionnaire, and the Jackson
Structured Interview. On the MMPI-2 the scores indicated neurosis
and the pattern of responses suggested that the veteran had
multiple somatic complaints.

8 -

He was generally depressed, anxious, tense and nervous. The veteran
was very self-conscious, introverted and shy. On the MCM-II the
schizoid, avoidant, dependent, compulsive and schizotypal scales
were elevated within the severe range. His score on the Mississippi
Scale suggested non-significant combat stress and his score on the
Beck Anxiety Inventory suggested anxiety within the moderate to
severe range. Anxious arousal and dissociation were elevated on the
Trauma Symptom Inventory.

The diagnoses included PTSD, chronic, mild; personality disorder,
not otherwise specified (with avoidant, schizoid, dependent,
compulsive and schizotypal features); Alzheimer's Disease; and
problems related to the social environment. His Global Assessment
of Functioning (GAF) score due to PTSD was 45, due to the
personality disorder not otherwise specified was 55 and his overall
GAF was 45. The GAF is a scale reflecting the "psychological,
social, and occupational functioning on a hypothetical continuum of
mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL
DISORDERS (4th ed. 1994). The examiner commented that the veteran's
various disabilities interacted in complex ways and his chronic
physical illnesses and Alzheimer's Disease might exacerbate his
PTSD symptoms. The veteran's personality disorder symptoms appeared
to be at least partially due to his combat-related PTSD.

The rating formula used for PTSD, pursuant to 38 C.F.R. Part 4,
Diagnostic Code 9400 (2000), is:

Occupational and social impairment due to mild or transient
symptoms which decrease work efficiency and ability to perform
occupational tasks only during periods of significant stress, or;
symptoms controlled by continuous medication warrants a 10 percent
evaluation.

Occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild

- 9 -

memory loss (such as forgetting names, directions, recent events)
merits a 30 percent evaluation.

Occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships calls for a 50 percent
evaluation.

Occupational and social impairment, with deficiencies in most
areas, such as work, family relations, judgment, thinking, or mood,
due to such symptoms as: suicidal ideation; obsessional rituals
which interfere with routine activities; speech intermittently
illogical, obscure, or irrelevant; near- continuous panic or
depression affecting the ability to function independently,
appropriately and effectively; impaired impulse control (such as
unprovoked irritability with periods of violence); spatial
disorientation; neglect of personal appearance and hygiene;
difficulty in adapting to stressful circumstances (including work
or a worklike setting); inability to establish and maintain
effective relationships necessitates a 70 percent evaluation.

Total occupational and social impairment, due to such symptoms as:
gross impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name
warrants a 100 percent evaluation.

Moreover, when evaluating a mental disorder, the rating agency
shall consider the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission. The rating

10 - 

agency shall assign an evaluation based on all the evidence of
record that bears on occupational and social impairment rather than
solely on the examiner's assessment of the level of disability at
the moment of the examination. 38 C.F.R. 4.126 (2000).

The Board finds, after careful review of all the evidence of
record, that an increased evaluation is not warranted for the
veteran's service-connected PTSD. Neither the symptoms reported by
the veteran nor the objective findings noted by the VA examiner in
January 1999 supports an increased rating. The Board notes that the
veteran also has a personality disorder, not otherwise specified
(with avoidant, schizoid, dependent, compulsive and schizotypal
features); Alzheimer's Disease; and problems related to the social
environment. Although there is evidence of chronic sleep impairment
the examiner indicated that this was probably due in part to his
prostate problems. The veteran did not report panic attacks but
demonstrated moderate to severe anxiety and mild depression. He
exhibited moderate memory loss; particularly short-term memory and
he forgot recent events. However, the veteran did not demonstrate
delusions or hallucinations, although his thoughts were sometimes
bizarre and his behavior was appropriate for a person of his age.
The veteran did not report suicidal or homicidal thoughts, ideation
or plans. While the examiner assigned a GAF of 45, he specifically
characterized the veteran's PTSD as mild. The characterization of
mild, by the examiner, will be accorded greater weight than the GAF
assigned because this represents a specific expression by the
individual accomplishing the examination rather than a general
reference to a number defined by referring to other than the
examiner.

Thus, the Board concludes that the preponderance of the evidence is
against the claim for a disability evaluation in excess of the
currently assigned 10 percent rating for the veteran's service-
connected PTSD since the initial grant.

For these reasons, the Board concludes that the weight of the
evidence shows that the veteran's service-connected PTSD does not
warrant a rating greater than 10 percent. As the preponderance of
the evidence is against the veteran's claim, the benefit-of-the-
doubt rule is inapplicable, and the claim for a rating in excess of
10 percent for PTSD must be denied. 38 U.S.C.A. 5107(b); Gilbert v.
Derwinski, 1 Vet. App. 49 (1990).

II. New and Material Evidence

Historically, the RO denied the veteran's claims of entitlement to
service connection for residuals of a left ankle injury in June
1949 and for residuals of a right knee injury with degenerative
arthritis in November 1979. The veteran's claim of entitlement to
service connection for bilateral hearing loss and tinnitus was
denied in June 1995. The veteran was notified of all of these
rating decisions and did not appeal the decisions. In October 1998
the veteran requested to reopen his claims for entitlement to
service connection for residuals of a left ankle injury, residuals
of a right knee injury with degenerative arthritis and bilateral
hearing loss and tinnitus. In an April 1999 rating decision the RO
determined that new and material evidence sufficient to reopen the
claims for entitlement to service connection for residuals of a
left ankle injury, residuals of a right knee injury with
degenerative arthritis and bilateral hearing loss and tinnitus had
not been received.

Pursuant to the duty to assist under the new law the Secretary
shall make reasonable efforts to assist a claimant in obtaining
evidence necessary to substantiate the claimant's claim for a
benefit under a law administered by the Secretary. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
____ (2000) (to be codified at 38 U.S.C. 5103A(a)(1)). However,
nothing in this section shall be construed to require the Secretary
to reopen a claim that has been disallowed except when new and
material evidence is presented or secured. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat. 2096,
____ (2000) (to be codified at 38 U.S.C. 5103A(f)).

As defined by regulation, new and material evidence means evidence
not previously submitted to agency decisionmakers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and which
by itself or in connection with evidence previously assembled is so
significant that it must be considered in order to fairly decide
the merits of the claim. 38 C.F.R. 3.156(a) (2000). See Hodge v.
West, 155 F.3d 1356 (Fed. Cir. 1998).

12 -

In determining whether the evidence presented or secured since the
prior final disallowance of the claim is new and material, "the
credibility of the [new] evidence" is presumed. Justus v. Principi,
3 Vet. App. 510, 513 (1992). The new and material evidence must be
presented or secured since the time that the claim was finally
disallowed on any basis, not only since the time that the claim was
last disallowed on the merits. Evans v. Brown, 9 Vet. App. 273, 285
(1996).

The Board has reviewed the evidence received into the record since
the June 1949, November 1979 and June 1995 denials and finds that
new and material evidence has been received to reopen the claims of
service connection for residuals of a left ankle injury, residuals
of a right knee injury with degenerative arthritis and bilateral
hearing loss and tinnitus.

The evidence received into the record since the June 1949, November
1979 and June 1995 denials includes: VA outpatient treatment
records dated June 1979 to November 1998; VA examination reports
dated April 1995 and January 1999; and VA audiological evaluations
dated January 1995 and August 1998. The VA outpatient treatment
records show that the veteran was seen for right knee complaints
and was seen in the ear, nose and throat clinic for bilateral
sensorineural hearing loss and basal cell carcinoma of both the
right and left auriculares. The April 1995 VA examination report
provides a diagnosis of degenerative arthritis of both ankles and
the examiner opined that the disability stemmed from the veteran's
old service connected injury. In addition, the veteran reported
bilateral periodic tinnitus since 1942. The January 1999 VA
examination x-ray report revealed. minimal arthritic changes of the
left ankle. This evidence bears directly and substantially upon the
specific matters under consideration, and was not considered by the
RO when it made its June 1949, November 1979 and June 1995 rating
decisions. Moreover, it is so significant that it must be
considered in order to decide fairly the merits of the claim. This
evidence therefore constitutes new and material evidence under 38
C..F.R. 3.156(a), and the claims are thus reopened.

- 13 -

ORDER

An increased evaluation for bilateral pes planus with a rigid and
spastic left foot is denied.

An increased evaluation for PTSD is denied.

Having submitted new and material evidence, the veteran's claims of
entitlement to service connection for residuals of a left ankle
injury, residuals of a right knee injury with degenerative
arthritis, bilateral hearing loss and tinnitus are reopened and to
this extent only, granted.

REMAND

The RO denied service connection for cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis as not well
grounded. However, there has been a significant change in the law
during the pendency of this appeal. On November 9, 2000, the
President signed into law the Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000). Among other
things, this law redefines the obligations of the VA with respect
to the duty to assist and eliminated the well-grounded requirement
in 38 U.S.C.A. 5107. This change in the law is applicable to all
claims filed on or after the date of enactment of the Veterans
Claims Assistance Act of 2000, or filed before the date of
enactment and not yet final as of that date. Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 7, subpart(a), 114
Stat. 2096, (2000). See also Karnas v. Derwinski, 1 Vet. App. 308
(1991).

The claim of service connection for cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis must be
remanded for the RO to consider the issue on the merits. A
Statement of the Case (SOC) must also be issued providing the
regulations regarding service connection. Manlincon v. West, 12
Vet. App. 238, 240-241 (1999).

- 14 -

In the case of a claim for disability compensation, the assistance
provided by the Secretary shall include providing a medical
examination or obtaining a medical opinion when such an examination
or opinion is necessary to make a decision on the claim. Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 3(a), 114 Stat.
2096, ____ (2000) (to be codified at 38 U.S.C. 5103A(d)). As new
and material evidence has been received sufficient to reopen the
veteran's previously denied claims and pursuant to the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000) medical examinations and medical opinions are necessary to
make a decision on the reopened claims.

Because of the change in the law brought about by the Veterans
Claims Assistance Act of 2000, a remand in this case is required
for compliance with the notice and duty to assist provisions
contained in the new law. See Veterans Claims Assistance Act of
2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096, ____ (2000) (to be
codified as amended at 38 U.S.C. 5102, 5103, 5103A, and 5107). In
addition, because the RO has not yet considered whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, it would be potentially
prejudicial to the appellant if the Board were to proceed to issue
a decision at this time. See Bernard v. Brown, 4 Vet. App. 384
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at
57 Fed. Reg. 49,747 (1992)). Therefore, for these reasons, a remand
is required.

Accordingly, this case is REMANDED for the following:

1. The veteran should be afforded appropriate VA examinations to
determine the existence and etiology of any currently manifested
left ankle, right knee, hearing loss, tinnitus, and cold injury
residuals to include paresthesia of the feet, legs, arms, face and
ears, discoloration of the feet and multiple joint arthritis. The
veteran's claimsfolder must be made available to the examiners and
the reports should indicate that a review has been accomplished.
All indicated tests should be

15 -

accomplished and all clinical findings should be reported in
detail. All indicated special studies deemed necessary must be
accomplished.

a. The appropriate examiners, after a complete examination, and
following a review of the claims file, should render opinions as to
whether the veteran currently has left ankle or right knee
disabilities, hearing loss or tinnitus, or cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis.

b. The appropriate examiners should specifically express an opinion
as to the etiology of any identified left ankle or right knee
disabilities, hearing loss or tinnitus, or cold injury residuals to
include paresthesia of the feet, legs, arms, face and ears,
discoloration of the feet and multiple joint arthritis.

c. The appropriate examiners should specifically express opinions
as to whether it is at least as likely as not that any identified
left ankle or right knee disabilities, hearing loss or tinnitus, or
cold injury residuals to include paresthesia of the feet, legs,
arms, face and ears, discoloration of the feet and multiple joint
arthritis existed during service or are related to service.

d. The appropriate examiners should specifically express opinions
as to whether it is at least as likely as not that any identified
left ankle or right knee disabilities are proximately due to or
have been chronically worsened by the veteran's service connected
bilateral pes planus.

16 -

2. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete appropriate corrective action is to be
implemented.

3. The veteran is advised that failure to report for a scheduled VA
examination may have adverse consequences, including the possible
denial of his claim. See 38 C.F.R. 3.655(b) (2000); Connolly v.
Derwinski, 1 Vet. App. 566 (1991).

4. Then, after ensuring that the provisions of the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000),
have been complied with, the RO should readjudicate the issues on
appeal.

5. If any benefit sought on appeal is not granted to the veteran's
satisfaction, both the veteran and his representative should be
provided a supplemental statement of the case and afforded the
appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other

17 -

appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
2000) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been remanded
by the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45
and 38.02-38.03.

MILO H. HAWLEY 
Acting Member, Board of Veterans' Appeals

18 - 



